
	
		II
		Calendar No. 477
		112th CONGRESS
		2d Session
		H. R. 4078
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2012
			Received; read the first time
		
		
			July 31, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide that no agency may take any
		  significant regulatory action until the unemployment rate is equal to or less
		  than 6.0 percent. 
	
	
		1.Short titleThis Act may be cited as the
			 Red Tape Reduction and Small Business
			 Job Creation Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Regulatory Freeze for Jobs
				Sec. 101. Short title.
				Sec. 102. Moratorium on significant regulatory
				actions.
				Sec. 103. Waivers and exceptions.
				Sec. 104. Judicial review.
				Sec. 105. Definitions.
				Title II—Midnight Rule Relief
				Sec. 201. Short title.
				Sec. 202. Moratorium on midnight rules.
				Sec. 203. Special rule on statutory, regulatory, and judicial
				deadlines.
				Sec. 204. Exception.
				Sec. 205. Definitions.
				Title III—Regulatory Decrees and Settlements
				Sec. 301. Short title.
				Sec. 302. Consent decree and settlement reform.
				Sec. 303. Motions to modify consent decrees.
				Sec. 304. Effective date.
				Title IV—Unfunded Mandates Information and
				Transparency
				Sec. 401. Short title.
				Sec. 402. Purpose.
				Sec. 403. Providing for Congressional Budget Office studies on
				policies involving changes in conditions of grant aid.
				Sec. 404. Clarifying the definition of direct costs to reflect
				Congressional Budget Office practice.
				Sec. 405. Expanding the scope of reporting requirements to
				include regulations imposed by independent regulatory agencies.
				Sec. 406. Amendments to replace Office of Management and Budget
				with Office of Information and Regulatory Affairs.
				Sec. 407. Applying substantive point of order to private sector
				mandates.
				Sec. 408. Regulatory process and principles.
				Sec. 409. Expanding the scope of statements to accompany
				significant regulatory actions.
				Sec. 410. Enhanced stakeholder consultation.
				Sec. 411. New authorities and responsibilities for Office of
				Information and Regulatory Affairs.
				Sec. 412. Retrospective analysis of existing Federal
				regulations.
				Sec. 413. Expansion of judicial review.
				Title V—Improved Coordination of Agency Actions on Environmental
				Documents
				Sec. 501. Short title.
				Sec. 502. Coordination of agency administrative operations for
				efficient decisionmaking.
				Title VI—Securities and Exchange Commission Regulatory
				Accountability
				Sec. 601. Short title.
				Sec. 602. Consideration by the Securities and Exchange
				Commission of the costs and benefits of its regulations and certain other
				agency actions.
				Sec. 603. Sense of Congress relating to other regulatory
				entities.
				Sec. 604. Interpretive guidance null and void.
				Sec. 605. Other SEC action prohibited.
				Title VII—Consideration by Commodity Futures Trading Commission
				of Certain Costs and Benefits
				Sec. 701. Consideration by the Commodity Futures Trading
				Commission of the costs and benefits of its regulations and orders.
				Title VIII—Ensuring High Standards for Agency Use of Scientific
				Information
				Sec. 801. Requirement for final guidelines.
				Title IX—Tracking the Cost to Taxpayers of Federal
				Litigation
				Sec. 901. Short title.
				Sec. 902. Modification of equal access to justice
				provisions.
			
		IRegulatory Freeze
			 for Jobs
			101.Short
			 titleThis title may be cited
			 as the Regulatory Freeze for Jobs Act of 2012.
			102.Moratorium on
			 significant regulatory actions
				(a)MoratoriumAn agency may not take any significant
			 regulatory action during the period beginning on the date of the enactment of
			 this Act and ending on the date that the Secretary of Labor submits the report
			 under subsection (b).
				(b)DeterminationThe Secretary of Labor shall submit a
			 report to the Director of the Office of Management and Budget when the
			 Secretary determines that the Bureau of Labor Statistics average of monthly
			 unemployment rates for any quarter beginning after the date of the enactment of
			 this Act is equal to or less than 6.0 percent.
				103.Waivers and
			 exceptions
				(a)In
			 generalNotwithstanding any
			 other provision of this title, an agency may take a significant regulatory
			 action only in accordance with subsection (b), (c), or (d) during the period
			 described in section 102(a).
				(b)Presidential
			 waiverAn agency may take a
			 significant regulatory action if the President determines by Executive Order
			 that the significant regulatory action is—
					(1)necessary because of an imminent threat to
			 health or safety or other emergency;
					(2)necessary for the enforcement of criminal
			 or civil rights laws;
					(3)necessary for the national security of the
			 United States; or
					(4)issued pursuant to any statute implementing
			 an international trade agreement.
					(c)Deregulatory
			 exceptionAn agency may take
			 a significant regulatory action if the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget
			 certifies in writing that the significant regulatory action is limited to
			 repealing an existing rule.
				(d)Congressional
			 waivers
					(1)SubmissionFor any significant regulatory action not
			 eligible for a Presidential waiver pursuant to subsection (b), the President
			 may submit a written request to Congress for a waiver of the application of
			 section 102 for such action.
					(2)ContentsA submission by the President under this
			 subsection shall—
						(A)identify the
			 significant regulatory action and the scope of the requested waiver;
						(B)describe all the
			 reasons the significant regulatory action is necessary to protect the public
			 health, safety, or welfare; and
						(C)include an
			 explanation of why the significant regulatory action is ineligible for a
			 Presidential waiver under subsection (b).
						(3)Congressional
			 actionCongress shall give
			 expeditious consideration and take appropriate legislative action with respect
			 to any submission by the President under this subsection.
					104.Judicial
			 review
				(a)ReviewAny party adversely affected or aggrieved
			 by any rule or guidance resulting from a regulatory action taken in violation
			 of this title is entitled to judicial review in accordance with
			 chapter
			 7 of title 5, United States Code. Any determination by either
			 the President or the Secretary of Labor under this title shall be subject to
			 judicial review under such chapter.
				(b)JurisdictionEach court having jurisdiction to review
			 any rule or guidance resulting from a significant regulatory action for
			 compliance with any other provision of law shall have jurisdiction to review
			 all claims under this title.
				(c)ReliefIn granting any relief in any civil action
			 under this section, the court shall order the agency to take corrective action
			 consistent with this title and
			 chapter
			 7 of title 5, United States Code, including remanding the rule
			 or guidance resulting from the significant regulatory action to the agency and
			 enjoining the application or enforcement of that rule or guidance, unless the
			 court finds by a preponderance of the evidence that application or enforcement
			 is required to protect against an imminent and serious threat to the national
			 security of the United States.
				(d)Reasonable
			 attorney’s fees for small businessesThe court shall award reasonable attorney’s
			 fees and costs to a substantially prevailing small business in any civil action
			 arising under this title. A small business may qualify as substantially
			 prevailing even without obtaining a final judgment in its favor if the agency
			 that took the significant regulatory action changes its position after the
			 civil action is filed. Such award shall be paid out of the administrative
			 budget of the office in the agency that took the challenged agency
			 action.
				(e)Limitation on
			 commencing civil actionA
			 party may seek and obtain judicial review during the 1-year period beginning on
			 the date of the challenged agency action or within 90 days after an enforcement
			 action or notice thereof, except that where another provision of law requires
			 that a civil action be commenced before the expiration of that 1-year period,
			 such lesser period shall apply.
				(f)Small business
			 definedIn this section, the
			 term small business means any business, including an
			 unincorporated business or a sole proprietorship, that employs not more than
			 500 employees or that has a net worth of less than $7,000,000 on the date a
			 civil action arising under this title is filed.
				105.DefinitionsIn this title:
				(1)AgencyThe term agency  has the
			 meaning given that term under
			 section
			 551 of title 5, United States Code, except that such term does
			 not include—
					(A)the Board of Governors of the Federal
			 Reserve System;
					(B)the Federal Open Market Committee;
			 or
					(C)the United States Postal Service.
					(2)Regulatory
			 actionThe term
			 regulatory action means any substantive action by an agency that
			 promulgates or is expected to lead to the promulgation of a final rule or
			 regulation, including a notice of inquiry, an advance notice of proposed
			 rulemaking, and a notice of proposed rulemaking.
				(3)RuleThe term rule has the meaning
			 given that term under section 551 of title 5, United States
			 Code.
				(4)Significant
			 regulatory actionThe term
			 significant regulatory action means any regulatory action that is
			 likely to result in a rule or guidance that the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget finds
			 is likely to have an annual cost to the economy of $50,000,000 or more or
			 adversely affect in a material way the economy, a sector of the economy,
			 productivity, competition, jobs, the environment, public health or safety,
			 small entities, or State, local, or tribal governments or communities. In
			 determining the annual cost to the economy under this paragraph, the
			 Administrator shall take into account any expected change in revenue of
			 businesses that will be caused by such regulatory action, as well as any change
			 in revenue of businesses that has already taken place as businesses prepare for
			 the implementation of the regulatory action. If meeting that definition, such
			 term includes any requirement by the Secretary of the Treasury, except to the
			 extent provided in Treasury Regulations as in effect on February 21, 2011, that
			 a payor of interest make an information return in the case of interest—
				(1)which is described in
			 section
			 871(i)(2)(A) of the Internal Revenue Code of 1986, and
				(2)which is paid—
					(A)to a nonresident alien, and
					(B)on a deposit maintained at an office within
			 the United States.
					(5)Small
			 entityThe term small
			 entity has the meaning given that term under
			 section
			 601(6) of title 5, United States Code.
				IIMidnight Rule
			 Relief
			201.Short
			 titleThis title may be cited
			 as the Midnight Rule Relief Act of
			 2012.
			202.Moratorium on
			 midnight rulesExcept as
			 provided under sections 203 and 204, during the moratorium period, an agency
			 may not propose or finalize any midnight rule that the Administrator of the
			 Office of Information and Regulatory Affairs of the Office of Management and
			 Budget finds is likely to result in an annual cost to the economy of
			 $50,000,000 or more or adversely affect in a material way the economy, a sector
			 of the economy, productivity, competition, jobs, the environment, public health
			 or safety, small entities, or State, local, or tribal governments or
			 communities.
			203.Special rule on
			 statutory, regulatory, and judicial deadlines
				(a)In
			 generalSection 202 shall not apply with respect to any
			 deadline—
					(1)for, relating to,
			 or involving any midnight rule;
					(2)that was
			 established before the beginning of the moratorium period; and
					(3)that is required
			 to be taken during the moratorium period.
					(b)Publication of
			 deadlinesNot later than 30 days after the beginning of a
			 moratorium period, the Administrator of the Office of Information and
			 Regulatory Affairs of the Office of Management and Budget shall identify and
			 publish in the Federal Register a list of deadlines covered by subsection
			 (a).
				204.Exception
				(a)Emergency
			 exceptionSection 202 shall not apply to a midnight rule if the
			 President determines that the midnight rule is—
					(1)necessary because
			 of an imminent threat to health or safety or other emergency;
					(2)necessary for the
			 enforcement of criminal or civil rights laws;
					(3)necessary for the
			 national security of the United States; or
					(4)issued pursuant to
			 any statute implementing an international trade agreement.
					(b)Deregulatory
			 exceptionSection 202 shall not apply to a midnight rule that the
			 Administrator of the Office of Information and Regulatory Affairs within the
			 Office of Management and Budget certifies in writing is limited to repealing an
			 existing rule.
				(c)Notice of
			 exceptionsNot later than 30 days after a determination under
			 subsection (a) or a certification is made under subsection (b), the head of the
			 relevant agency shall publish in the Federal Register any midnight rule
			 excluded from the moratorium period due to an exception under this
			 section.
				205.DefinitionsIn this title:
				(1)AgencyThe
			 term agency has the meaning given that term under
			 section
			 551 of title 5, United States Code, except that such term does
			 not include—
					(A)the Board of Governors of the Federal
			 Reserve System;
					(B)the Federal Open
			 Market Committee; or
					(C)the United States
			 Postal Service.
					(2)DeadlineThe
			 term deadline means any date certain for fulfilling any obligation
			 or exercising any authority established by or under any Federal statute or
			 rule, or by or under any court order implementing any Federal statute,
			 regulation, or rule.
				(3)Moratorium
			 periodThe term moratorium period means the day
			 after the day referred to in
			 section
			 1 of title 3, United States Code, through January 20 of the
			 following year, in which a President is not serving a consecutive term.
				(4)Midnight
			 ruleThe term midnight rule means an agency
			 statement of general applicability and future effect, issued during the
			 moratorium period, that is intended to have the force and effect of law and is
			 designed—
					(A)to implement,
			 interpret, or prescribe law or policy; or
					(B)to describe the
			 procedure or practice requirements of an agency.
					(5)RuleThe
			 term rule has the meaning given that term under
			 section
			 551 of title 5, United States Code.
				(6)Small
			 entityThe term small entity has the meaning given
			 that term under section 601(6) of title 5, United
			 States Code.
				IIIRegulatory
			 Decrees and Settlements
			301.Short
			 titleThis title may be cited
			 as the Sunshine for Regulatory Decrees
			 and Settlements Act of 2012.
			302.Consent decree
			 and settlement reform
				(a)ApplicationThe
			 provisions of this section apply in the case of—
					(1)a
			 consent decree or settlement agreement in an action to compel agency action
			 alleged to be unlawfully withheld or unreasonably delayed that pertains to a
			 regulatory action that affects the rights of private parties other than the
			 plaintiff or the rights of State, local or Tribal government entities—
						(A)brought under
			 chapter
			 7 of title 5, United States Code; or
						(B)brought under any
			 other statute authorizing such an action; and
						(2)any other consent
			 decree or settlement agreement that requires agency action that pertains to a
			 regulatory action that affects the rights of private parties other than the
			 plaintiff or the rights of State, local or Tribal government entities.
					(b)In
			 generalIn the case of an action to be resolved by a consent
			 decree or a settlement agreement described in paragraph (1), the following
			 shall apply:
					(1)The complaint in the action, the consent
			 decree or settlement agreement, the statutory basis for the consent decree or
			 settlement agreement and its terms, and any award of attorneys’ fees or costs
			 shall be published, including electronically, in a readily accessible manner by
			 the defendant agency.
					(2)Until the
			 conclusion of an opportunity for affected parties to intervene in the action, a
			 party may not file with the court a motion for a consent decree or to dismiss
			 the case pursuant to a settlement agreement.
					(3)In considering a
			 motion to intervene by any party that would be affected by the agency action in
			 dispute, the court shall presume, subject to rebuttal, that the interests of
			 that party would not be represented adequately by the current parties to the
			 action. In considering a motion to intervene filed by a State, local or Tribal
			 government entity, the court shall take due account of whether the
			 movant—
						(A)administers
			 jointly with the defendant agency the statutory provisions that give rise to
			 the regulatory duty alleged in the complaint; or
						(B)administers State,
			 local or Tribal regulatory authority that would be preempted by the defendant
			 agency’s discharge of the regulatory duty alleged in the complaint.
						(4)If the court
			 grants a motion to intervene in the action, the court shall include the
			 plaintiff, the defendant agency, and the intervenors in settlement discussions.
			 Settlement efforts conducted shall be pursuant to a court’s mediation or
			 alternative dispute resolution program, or by a district judge, magistrate
			 judge, or special master, as determined by the assigned judge.
					(5)The defendant
			 agency shall publish in the Federal Register and by electronic means any
			 proposed consent decree or settlement agreement for no fewer than 60 days of
			 public comment before filing it with the court, including a statement of the
			 statutory basis for the proposed consent decree or settlement agreement and its
			 terms, allowing comment on any issue related to the matters alleged in the
			 complaint or addressed or affected by the consent decree or settlement
			 agreement.
					(6)The defendant
			 agency shall—
						(A)respond to public
			 comments received under paragraph (5); and
						(B)when moving that
			 the court enter the consent decree or for dismissal pursuant to the settlement
			 agreement—
							(i)inform the court
			 of the statutory basis for the proposed consent decree or settlement agreement
			 and its terms;
							(ii)submit to the
			 court a summary of the public comments and agency responses;
							(iii)certify the index to the administrative
			 record of the notice and comment proceeding to the court; and
							(iv)make that record
			 fully accessible to the court.
							(7)The court shall
			 include in the judicial record the full administrative record, the index to
			 which was certified by the agency under paragraph (6).
					(8)If the consent
			 decree or settlement agreement requires an agency action by a date certain, the
			 agency shall, when moving for entry of the consent decree or dismissal based on
			 the settlement agreement—
						(A)inform the court
			 of any uncompleted mandatory duties to take regulatory action that the decree
			 or agreement does not address;
						(B)how the decree or
			 agreement, if approved, would affect the discharge of those duties; and
						(C)why the decree’s
			 or agreement’s effects on the order in which the agency discharges its
			 mandatory duties is in the public interest.
						(9)The court shall
			 presume, subject to rebuttal, that it is proper to allow amicus participation
			 by any party who filed public comments on the consent decree or settlement
			 agreement during the court’s consideration of a motion to enter the decree or
			 dismiss the case on the basis of the agreement.
					(10)The court shall
			 ensure that the proposed consent decree or settlement agreement allows
			 sufficient time and procedure for the agency to comply with
			 chapter
			 5 of title 5, United States Code, and other applicable statutes
			 that govern rule making and, unless contrary to the public interest, the
			 provisions of any executive orders that govern rule making.
					(11)The defendant agency may, at its
			 discretion, hold a public hearing pursuant to notice in the Federal Register
			 and by electronic means, on whether to enter into the consent decree or
			 settlement agreement. If such a hearing is held, then, in accordance with
			 paragraph (6), the agency shall submit to the court a summary of the
			 proceedings and the certified index to the hearing record, full access to the
			 hearing record shall be given to the court, and the full hearing record shall
			 be included in the judicial record.
					(12)The Attorney
			 General, in cases litigated by the Department of Justice, or the head of the
			 defendant Federal agency, in cases litigated independently by that agency,
			 shall certify to the court his or her approval of any proposed consent decree
			 or settlement agreement that contains any of the following terms—
						(A)in the case of a
			 consent decree, terms that—
							(i)convert into
			 mandatory duties the otherwise discretionary authorities of an agency to
			 propose, promulgate, revise or amend regulations;
							(ii)commit the agency
			 to expend funds that Congress has not appropriated and that have not been
			 budgeted for the action in question, or commit an agency to seek a particular
			 appropriation or budget authorization;
							(iii)divest the
			 agency of discretion committed to it by Congress or the Constitution, whether
			 such discretionary power was granted to respond to changing circumstances, to
			 make policy or managerial choices, or to protect the rights of third parties;
			 or
							(iv)otherwise afford
			 relief that the court could not enter on its own authority upon a final
			 judgment in the litigation; or
							(B)in the case of a
			 settlement agreement, terms that—
							(i)interfere with the
			 agency’s authority to revise, amend, or issue rules through the procedures set
			 forth in chapter 5 of title 5, United
			 States Code, or any other statute or executive order prescribing rule making
			 procedures for rule makings that are the subject of the settlement
			 agreement;
							(ii)commit the agency
			 to expend funds that Congress has not appropriated and that have not been
			 budgeted for the action in question; or
							(iii)provide a remedy
			 for the agency’s failure to comply with the terms of the settlement agreement
			 other than the revival of the action resolved by the settlement agreement, if
			 the agreement commits the agency to exercise its discretion in a particular way
			 and such discretionary power was committed to the agency by Congress or the
			 Constitution to respond to changing circumstances, to make policy or managerial
			 choices, or to protect the rights of third parties.
							(c)Annual
			 reportsEach agency shall submit an annual report to Congress on
			 the number, identity, and content of complaints, consent decrees, and
			 settlement agreements described in paragraph (1) for that year, the statutory
			 basis for each consent decree or settlement agreement and its terms, and any
			 awards of attorneys fees or costs in actions resolved by such decrees or
			 agreements.
				303.Motions to
			 modify consent decreesWhen a
			 defendant agency moves the court to modify a previously entered consent decree
			 described under section 302 and the basis of the motion is that the terms of
			 the decree are no longer fully in the public interest due to the agency’s
			 obligations to fulfill other duties or due to changed facts and circumstances,
			 the court shall review the motion and the consent decree de novo.
			304.Effective
			 dateThe provisions of this
			 title apply to any covered consent decree or settlement agreement proposed to a
			 court after the date of enactment of this title.
			IVUnfunded Mandates
			 Information and Transparency
			401.Short
			 titleThis title may be cited
			 as the Unfunded Mandates Information
			 and Transparency Act of 2012.
			402.PurposeThe purpose of this title is—
				(1)to improve the quality of the deliberations
			 of Congress with respect to proposed Federal mandates by—
					(A)providing Congress and the public with more
			 complete information about the effects of such mandates; and
					(B)ensuring that
			 Congress acts on such mandates only after focused deliberation on their
			 effects; and
					(2)to enhance the ability of Congress and the
			 public to identify Federal mandates that may impose undue harm on consumers,
			 workers, employers, small businesses, and State, local, and tribal
			 governments.
				403.Providing for
			 Congressional Budget Office studies on policies involving changes in conditions
			 of grant aidSection 202(g) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 602(g)) is amended by adding
			 at the end the following new paragraph:
				
					(3)Additional
				studiesAt the request of any
				Chairman or ranking member of the minority of a Committee of the Senate or the
				House of Representatives, the Director shall conduct an assessment comparing
				the authorized level of funding in a bill or resolution to the prospective
				costs of carrying out any changes to a condition of Federal assistance being
				imposed on State, local, or tribal governments participating in the Federal
				assistance program concerned or, in the case of a bill or joint resolution that
				authorizes such sums as are necessary, an assessment of an estimated level of
				funding compared to such
				costs.
					.
			404.Clarifying the
			 definition of direct costs to reflect Congressional Budget Office
			 practiceSection 421(3) of the
			 Congressional Budget Act of 1974 (2 U.S.C. 658(3)(A)(i)) is
			 amended—
				(1)in subparagraph
			 (A)(i), by inserting incur or before be required;
			 and
				(2)in subparagraph
			 (B), by inserting after to spend the following: or could
			 forgo in profits, including costs passed on to consumers or other entities
			 taking into account, to the extent practicable, behavioral
			 changes,.
				405.Expanding the
			 scope of reporting requirements to include regulations imposed by independent
			 regulatory agenciesParagraph
			 (1) of section 421 of the Congressional Budget Act of 1974 (2 U.S.C. 658) is
			 amended by striking , but does not include independent regulatory
			 agencies and inserting , except it does not include the Board of
			 Governors of the Federal Reserve System or the Federal Open Market
			 Committee.
			406.Amendments to
			 replace Office of Management and Budget with Office of Information and
			 Regulatory AffairsThe
			 Unfunded Mandates Reform Act of 1995 (Public Law 104–4;
			 2 U.S.C. 1511 et
			 seq.) is amended—
				(1)in section 103(c)
			 (2 U.S.C.
			 1511(c))—
					(A)in the subsection
			 heading, by striking Office of Management and Budget and
			 inserting Office of
			 Information and Regulatory Affairs; and
					(B)by striking
			 Director of the Office of Management and Budget and inserting
			 Administrator of the Office of Information and Regulatory
			 Affairs;
					(2)in section 205(c)
			 (2 U.S.C.
			 1535(c))—
					(A)in the subsection
			 heading, by striking OMB; and
					(B)by striking
			 Director of the Office of Management and Budget and inserting
			 Administrator of the Office of Information and Regulatory
			 Affairs; and
					(3)in section 206
			 (2 U.S.C.
			 1536), by striking Director of the Office of Management
			 and Budget and inserting Administrator of the Office of
			 Information and Regulatory Affairs.
				407.Applying substantive
			 point of order to private sector mandatesSection 425(a)(2) of the Congressional
			 Budget Act of 1974 (2
			 U.S.C. 658d(a)(2)) is amended—
				(1)by striking
			 Federal intergovernmental mandates and inserting Federal
			 mandates; and
				(2)by inserting
			 or 424(b)(1) after section 424(a)(1).
				408.Regulatory
			 process and principlesSection
			 201 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531) is amended to read as
			 follows:
				
					201.Regulatory
				process and principles
						(a)In
				generalEach agency shall,
				unless otherwise expressly prohibited by law, assess the effects of Federal
				regulatory actions on State, local, and tribal governments and the private
				sector (other than to the extent that such regulatory actions incorporate
				requirements specifically set forth in law) in accordance with the following
				principles:
							(1)Each agency shall identify the problem that
				it intends to address (including, if applicable, the failures of private
				markets or public institutions that warrant new agency action) as well as
				assess the significance of that problem.
							(2)Each agency shall
				examine whether existing regulations (or other law) have created, or
				contributed to, the problem that a new regulation is intended to correct and
				whether those regulations (or other law) should be modified to achieve the
				intended goal of regulation more effectively.
							(3)Each agency shall
				identify and assess available alternatives to direct regulation, including
				providing economic incentives to encourage the desired behavior, such as user
				fees or marketable permits, or providing information upon which choices can be
				made by the public.
							(4)If an agency
				determines that a regulation is the best available method of achieving the
				regulatory objective, it shall design its regulations in the most
				cost-effective manner to achieve the regulatory objective. In doing so, each
				agency shall consider incentives for innovation, consistency, predictability,
				the costs of enforcement and compliance (to the government, regulated entities,
				and the public), flexibility, distributive impacts, and equity.
							(5)Each agency shall assess both the costs and
				the benefits of the intended regulation and, recognizing that some costs and
				benefits are difficult to quantify, propose or adopt a regulation, unless
				expressly prohibited by law, only upon a reasoned determination that the
				benefits of the intended regulation justify its costs.
							(6)Each agency shall
				base its decisions on the best reasonably obtainable scientific, technical,
				economic, and other information concerning the need for, and consequences of,
				the intended regulation.
							(7)Each agency shall
				identify and assess alternative forms of regulation and shall, to the extent
				feasible, specify performance objectives, rather than specifying the behavior
				or manner of compliance that regulated entities must adopt.
							(8)Each agency shall
				avoid regulations that are inconsistent, incompatible, or duplicative with its
				other regulations or those of other Federal agencies.
							(9)Each agency shall
				tailor its regulations to minimize the costs of the cumulative impact of
				regulations.
							(10)Each agency shall draft its regulations to
				be simple and easy to understand, with the goal of minimizing the potential for
				uncertainty and litigation arising from such uncertainty.
							(b)Regulatory
				action definedIn this section, the term regulatory
				action means any substantive action by an agency (normally published in
				the Federal Register) that promulgates or is expected to lead to the
				promulgation of a final rule or regulation, including advance notices of
				proposed rulemaking and notices of proposed
				rulemaking.
						.
			409.Expanding the
			 scope of statements to accompany significant regulatory actions
				(a)In
			 generalSubsection (a) of
			 section 202 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532) is
			 amended to read as follows:
					
						(a)In
				generalUnless otherwise
				expressly prohibited by law, before promulgating any general notice of proposed
				rulemaking or any final rule, or within six months after promulgating any final
				rule that was not preceded by a general notice of proposed rulemaking, if the
				proposed rulemaking or final rule includes a Federal mandate that may result in
				an annual effect on State, local, or tribal governments, or to the private
				sector, in the aggregate of $50,000,000 or more in any 1 year, the agency shall
				prepare a written statement containing the following:
							(1)The text of the
				draft proposed rulemaking or final rule, together with a reasonably detailed
				description of the need for the proposed rulemaking or final rule and an
				explanation of how the proposed rulemaking or final rule will meet that
				need.
							(2)An assessment of
				the potential costs and benefits of the proposed rulemaking or final rule,
				including an explanation of the manner in which the proposed rulemaking or
				final rule is consistent with a statutory requirement and avoids undue
				interference with State, local, and tribal governments in the exercise of their
				governmental functions.
							(3)A qualitative and
				quantitative assessment, including the underlying analysis, of benefits
				anticipated from the proposed rulemaking or final rule (such as the promotion
				of the efficient functioning of the economy and private markets, the
				enhancement of health and safety, the protection of the natural environment,
				and the elimination or reduction of discrimination or bias).
							(4)A qualitative and
				quantitative assessment, including the underlying analysis, of costs
				anticipated from the proposed rulemaking or final rule (such as the direct
				costs both to the Government in administering the final rule and to businesses
				and others in complying with the final rule, and any adverse effects on the
				efficient functioning of the economy, private markets (including productivity,
				employment, and international competitiveness), health, safety, and the natural
				environment);
							(5)Estimates by the
				agency, if and to the extent that the agency determines that accurate estimates
				are reasonably feasible, of—
								(A)the future
				compliance costs of the Federal mandate; and
								(B)any
				disproportionate budgetary effects of the Federal mandate upon any particular
				regions of the nation or particular State, local, or tribal governments, urban
				or rural or other types of communities, or particular segments of the private
				sector.
								(6)(A)A detailed description
				of the extent of the agency’s prior consultation with the private sector and
				elected representatives (under section 204) of the affected State, local, and
				tribal governments.
								(B)A detailed summary of the comments and
				concerns that were presented by the private sector and State, local, or tribal
				governments either orally or in writing to the agency.
								(C)A detailed summary of the agency’s
				evaluation of those comments and concerns.
								(7)A detailed summary of how the agency
				complied with each of the regulatory principles described in section 201.
							.
				(b)Requirement for
			 detailed summarySubsection (b) of section 202 of such Act is
			 amended by inserting detailed before summary.
				410.Enhanced
			 stakeholder consultationSection 204 of the Unfunded Mandates Reform
			 Act of 1995 (2 U.S.C.
			 1534) is amended—
				(1)in the section
			 heading, by inserting and
			 private sector before input;
				(2)in subsection
			 (a)—
					(A)by inserting
			 , and impacted parties within the private sector (including small
			 business), after on their behalf);
					(B)by striking
			 Federal intergovernmental mandates and inserting Federal
			 mandates; and
					(3)by amending
			 subsection (c) to read as follows:
					
						(c)GuidelinesFor
				appropriate implementation of subsections (a) and (b) consistent with
				applicable laws and regulations, the following guidelines shall be
				followed:
							(1)Consultations
				shall take place as early as possible, before issuance of a notice of proposed
				rulemaking, continue through the final rule stage, and be integrated explicitly
				into the rulemaking process.
							(2)Agencies shall
				consult with a wide variety of State, local, and tribal officials and impacted
				parties within the private sector (including small businesses). Geographic,
				political, and other factors that may differentiate varying points of view
				should be considered.
							(3)Agencies should
				estimate benefits and costs to assist with these consultations. The scope of
				the consultation should reflect the cost and significance of the Federal
				mandate being considered.
							(4)Agencies shall, to
				the extent practicable—
								(A)seek out the views
				of State, local, and tribal governments, and impacted parties within the
				private sector (including small business), on costs, benefits, and risks;
				and
								(B)solicit ideas
				about alternative methods of compliance and potential flexibilities, and input
				on whether the Federal regulation will harmonize with and not duplicate similar
				laws in other levels of government.
								(5)Consultations
				shall address the cumulative impact of regulations on the affected
				entities.
							(6)Agencies may
				accept electronic submissions of comments by relevant parties but may not use
				those comments as the sole method of satisfying the guidelines in this
				subsection.
							.
				411.New authorities
			 and responsibilities for Office of Information and Regulatory
			 AffairsSection 208 of the
			 Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1538) is amended to read as
			 follows:
				
					208.Office of
				Information and Regulatory Affairs responsibilities
						(a)In
				GeneralThe Administrator of
				the Office of Information and Regulatory Affairs shall provide meaningful
				guidance and oversight so that each agency’s regulations for which a written
				statement is required under section 202 are consistent with the principles and
				requirements of this title, as well as other applicable laws, and do not
				conflict with the policies or actions of another agency. If the Administrator
				determines that an agency’s regulations for which a written statement is
				required under section 202 do not comply with such principles and requirements,
				are not consistent with other applicable laws, or conflict with the policies or
				actions of another agency, the Administrator shall identify areas of
				non-compliance, notify the agency, and request that the agency comply before
				the agency finalizes the regulation concerned.
						(b)Annual
				Statements to Congress on Agency ComplianceThe Director of the Office of Information
				and Regulatory Affairs annually shall submit to Congress, including the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of the House of Representatives, a
				written report detailing compliance by each agency with the requirements of
				this title that relate to regulations for which a written statement is required
				by section 202, including activities undertaken at the request of the Director
				to improve compliance, during the preceding reporting period. The report shall
				also contain an appendix detailing compliance by each agency with section
				204.
						.
			412.Retrospective
			 analysis of existing Federal regulationsThe Unfunded Mandates Reform Act of 1995
			 (Public Law
			 104–4;
			 2 U.S.C. 1511 et
			 seq.) is amended—
				(1)by redesignating
			 section 209 as section 210; and
				(2)by inserting after
			 section 208 the following new section 209:
					
						209.Retrospective
				analysis of existing Federal regulations
							(a)RequirementAt the request of the chairman or ranking
				minority member of a standing or select committee of the House of
				Representatives or the Senate, an agency shall conduct a retrospective analysis
				of an existing Federal regulation promulgated by an agency.
							(b)ReportEach agency conducting a retrospective
				analysis of existing Federal regulations pursuant to subsection (a) shall
				submit to the chairman of the relevant committee, Congress, and the Comptroller
				General a report containing, with respect to each Federal regulation covered by
				the analysis—
								(1)a copy of the
				Federal regulation;
								(2)the continued need
				for the Federal regulation;
								(3)the nature of
				comments or complaints received concerning the Federal regulation from the
				public since the Federal regulation was promulgated;
								(4)the extent to
				which the Federal regulation overlaps, duplicates, or conflicts with other
				Federal regulations, and, to the extent feasible, with State and local
				governmental rules;
								(5)the degree to
				which technology, economic conditions, or other factors have changed in the
				area affected by the Federal regulation;
								(6)a complete analysis of the retrospective
				direct costs and benefits of the Federal regulation that considers studies done
				outside the Federal Government (if any) estimating such costs or benefits;
				and
								(7)any litigation
				history challenging the Federal
				regulation.
								.
				413.Expansion of
			 judicial reviewSection 401(a)
			 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1571(a)) is amended—
				(1)in paragraphs (1)
			 and (2)(A)—
					(A)by striking
			 sections 202 and 203(a)(1) and (2) each place it appears and
			 inserting sections 201, 202, 203(a)(1) and (2), and 205(a) and
			 (b); and
					(B)by striking
			 only each place it appears;
					(2)in paragraph
			 (2)(B), by striking section 202 and all that follows through the
			 period at the end and inserting the following: section 202, prepare the
			 written plan under section 203(a)(1) and (2), or comply with section 205(a) and
			 (b), a court may compel the agency to prepare such written statement, prepare
			 such written plan, or comply with such section.; and
				(3)in paragraph (3),
			 by striking written statement or plan is required and all that
			 follows through shall not and inserting the following:
			 written statement under section 202, a written plan under section
			 203(a)(1) and (2), or compliance with sections 201 and 205(a) and (b) is
			 required, the inadequacy or failure to prepare such statement (including the
			 inadequacy or failure to prepare any estimate, analysis, statement, or
			 description), to prepare such written plan, or to comply with such section
			 may.
				VImproved
			 Coordination of Agency Actions on Environmental Documents
			501.Short
			 titleThis title may be cited
			 as the Responsibly And Professionally
			 Invigorating Development Act of 2012 or as the
			 RAPID Act.
			502.Coordination of
			 agency administrative operations for efficient decisionmaking
				(a)In
			 generalPart I of
			 chapter
			 5 of title 5, United States Code, is amended by inserting after
			 subchapter II the following:
					
						IIAInteragency
				coordination regarding permitting
							560.Coordination of
				agency administrative operations for efficient decisionmaking
								(a)Congressional
				declaration of purposeThe purpose of this subchapter is to
				establish a framework and procedures to streamline, increase the efficiency of,
				and enhance coordination of agency administration of the regulatory review,
				environmental decisionmaking, and permitting process for projects undertaken,
				reviewed, or funded by Federal agencies. This subchapter will ensure that
				agencies administer the regulatory process in a manner that is efficient so
				that citizens are not burdened with regulatory excuses and time delays.
								(b)DefinitionsFor
				purposes of this subchapter, the term—
									(1)agency
				means any agency, department, or other unit of Federal, State, local, or Indian
				tribal government;
									(2)category of
				projects means 2 or more projects related by project type, potential
				environmental impacts, geographic location, or another similar project feature
				or characteristic;
									(3)environmental
				assessment means a concise public document for which a Federal agency
				is responsible that serves to—
										(A)briefly provide
				sufficient evidence and analysis for determining whether to prepare an
				environmental impact statement or a finding of no significant impact;
										(B)aid an agency’s
				compliance with NEPA when no environmental impact statement is necessary;
				and
										(C)facilitate
				preparation of an environmental impact statement when one is necessary;
										(4)environmental
				impact statement means the detailed statement of significant
				environmental impacts required to be prepared under NEPA;
									(5)environmental
				review means the Federal agency procedures for preparing an
				environmental impact statement, environmental assessment, categorical
				exclusion, or other document under NEPA;
									(6)environmental
				decisionmaking process means the Federal agency procedures for
				undertaking and completion of any environmental permit, decision, approval,
				review, or study under any Federal law other than NEPA for a project subject to
				an environmental review;
									(7)environmental document means
				an environmental assessment or environmental impact statement, and includes any
				supplemental document or document prepared pursuant to a court order;
									(8)finding of
				no significant impact means a document by a Federal agency briefly
				presenting the reasons why a project, not otherwise subject to a categorical
				exclusion, will not have a significant effect on the human environment and for
				which an environmental impact statement therefore will not be prepared;
									(9)lead
				agency means the Federal agency preparing or responsible for preparing
				the environmental document;
									(10)NEPA means the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
									(11)project
				means major Federal actions that are construction activities undertaken with
				Federal funds or that are construction activities that require approval by a
				permit or regulatory decision issued by a Federal agency;
									(12)project
				sponsor means the agency or other entity, including any private or
				public-private entity, that seeks approval for a project or is otherwise
				responsible for undertaking a project; and
									(13)record of decision means a
				document prepared by a lead agency under NEPA following an environmental impact
				statement that states the lead agency’s decision, identifies the alternatives
				considered by the agency in reaching its decision and states whether all
				practicable means to avoid or minimize environmental harm from the alternative
				selected have been adopted, and if not, why they were not adopted.
									(c)Preparation of
				environmental documentsUpon the request of the lead agency, the
				project sponsor shall be authorized to prepare any document for purposes of an
				environmental review required in support of any project or approval by the lead
				agency if the lead agency furnishes oversight in such preparation and
				independently evaluates such document and the document is approved and adopted
				by the lead agency prior to taking any action or making any approval based on
				such document.
								(d)Adoption and use
				of documents
									(1)Documents
				prepared under nepa
										(A)Not more than 1 environmental impact
				statement and 1 environmental assessment shall be prepared under NEPA for a
				project (except for supplemental environmental documents prepared under NEPA or
				environmental documents prepared pursuant to a court order), and, except as
				otherwise provided by law, the lead agency shall prepare the environmental
				impact statement or environmental assessment. After the lead agency issues a
				record of decision, no Federal agency responsible for making any approval for
				that project may rely on a document other than the environmental document
				prepared by the lead agency.
										(B)Upon the request
				of a project sponsor, a lead agency may adopt, use, or rely upon secondary and
				cumulative impact analyses included in any environmental document prepared
				under NEPA for projects in the same geographic area where the secondary and
				cumulative impact analyses provide information and data that pertains to the
				NEPA decision for the project under review.
										(2)State
				environmental documents; Supplemental documents
										(A)Upon the request
				of a project sponsor, a lead agency may adopt a document that has been prepared
				for a project under State laws and procedures as the environmental impact
				statement or environmental assessment for the project, provided that the State
				laws and procedures under which the document was prepared provide environmental
				protection and opportunities for public involvement that are substantially
				equivalent to NEPA.
										(B)An environmental
				document adopted under subparagraph (A) is deemed to satisfy the lead agency’s
				obligation under NEPA to prepare an environmental impact statement or
				environmental assessment.
										(C)In the case of a
				document described in subparagraph (A), during the period after preparation of
				the document but before its adoption by the lead agency, the lead agency shall
				prepare and publish a supplement to that document if the lead agency determines
				that—
											(i)a
				significant change has been made to the project that is relevant for purposes
				of environmental review of the project; or
											(ii)there have been
				significant changes in circumstances or availability of information relevant to
				the environmental review for the project.
											(D)If the agency
				prepares and publishes a supplemental document under subparagraph (C), the lead
				agency may solicit comments from agencies and the public on the supplemental
				document for a period of not more than 45 days beginning on the date of the
				publication of the supplement.
										(E)A lead agency
				shall issue its record of decision or finding of no significant impact, as
				appropriate, based upon the document adopted under subparagraph (A), and any
				supplements thereto.
										(3)Contemporaneous
				projectsIf the lead agency determines that there is a reasonable
				likelihood that the project will have similar environmental impacts as a
				similar project in geographical proximity to the project, and that similar
				project was subject to environmental review or similar State procedures within
				the 5 year period immediately preceding the date that the lead agency makes
				that determination, the lead agency may adopt the environmental document that
				resulted from that environmental review or similar State procedure. The lead
				agency may adopt such an environmental document, if it is prepared under State
				laws and procedures only upon making a favorable determination on such
				environmental document pursuant to paragraph (2)(A).
									(e)Participating
				agencies
									(1)In
				generalThe lead agency shall
				be responsible for inviting and designating participating agencies in
				accordance with this subsection. The lead agency shall provide the invitation
				or notice of the designation in writing.
									(2)Federal
				participating agenciesAny Federal agency that is required to
				adopt the environmental document of the lead agency for a project shall be
				designated as a participating agency and shall collaborate on the preparation
				of the environmental document, unless the Federal agency informs the lead
				agency, in writing, by a time specified by the lead agency in the designation
				of the Federal agency that the Federal agency—
										(A)has no
				jurisdiction or authority with respect to the project;
										(B)has no expertise
				or information relevant to the project; and
										(C)does not intend to
				submit comments on the project.
										(3)InvitationThe
				lead agency shall identify, as early as practicable in the environmental review
				for a project, any agencies other than an agency described in paragraph (2)
				that may have an interest in the project, including, where appropriate,
				Governors of affected States, and heads of appropriate tribal and local
				(including county) governments, and shall invite such identified agencies and
				officials to become participating agencies in the environmental review for the
				project. The invitation shall set a deadline of 30 days for responses to be
				submitted, which may only be extended by the lead agency for good cause shown.
				Any agency that fails to respond prior to the deadline shall be deemed to have
				declined the invitation.
									(4)Effect of
				declining participating agency invitationAny agency that
				declines a designation or invitation by the lead agency to be a participating
				agency shall be precluded from submitting comments on any document prepared
				under NEPA for that project or taking any measures to oppose, based on the
				environmental review, any permit, license, or approval related to that
				project.
									(5)Effect of
				designationDesignation as a participating agency under this
				subsection does not imply that the participating agency—
										(A)supports a
				proposed project; or
										(B)has any
				jurisdiction over, or special expertise with respect to evaluation of, the
				project.
										(6)Cooperating
				agencyA participating agency may also be designated by a lead
				agency as a cooperating agency under the regulations contained
				in part 1500 of title 40, Code of Federal Regulations, as in effect on January
				1, 2011. Designation as a cooperating agency shall have no effect on
				designation as participating agency. No agency that is not a participating
				agency may be designated as a cooperating agency.
									(7)Concurrent
				reviewsEach Federal agency shall—
										(A)carry out
				obligations of the Federal agency under other applicable law concurrently and
				in conjunction with the review required under NEPA; and
										(B)in accordance with
				the rules made by the Council on Environmental Quality pursuant to subsection
				(n)(1), make and carry out such rules, policies, and procedures as may be
				reasonably necessary to enable the agency to ensure completion of the
				environmental review and environmental decisionmaking process in a timely,
				coordinated, and environmentally responsible manner.
										(8)CommentsEach participating agency shall limit its
				comments on a project to areas that are within the authority and expertise of
				such participating agency. Each participating agency shall identify in such
				comments the statutory authority of the participating agency pertaining to the
				subject matter of its comments. The lead agency shall not act upon, respond to
				or include in any document prepared under NEPA, any comment submitted by a
				participating agency that concerns matters that are outside of the authority
				and expertise of the commenting participating agency.
									(f)Project
				initiation request
									(1)NoticeA
				project sponsor shall provide the Federal agency responsible for undertaking a
				project with notice of the initiation of the project by providing a description
				of the proposed project, the general location of the proposed project, and a
				statement of any Federal approvals anticipated to be necessary for the proposed
				project, for the purpose of informing the Federal agency that the environmental
				review should be initiated.
									(2)Lead agency
				initiationThe agency receiving a project initiation notice under
				paragraph (1) shall promptly identify the lead agency for the project, and the
				lead agency shall initiate the environmental review within a period of 45 days
				after receiving the notice required by paragraph (1) by inviting or designating
				agencies to become participating agencies, or, where the lead agency determines
				that no participating agencies are required for the project, by taking such
				other actions that are reasonable and necessary to initiate the environmental
				review.
									(g)Alternatives
				analysis
									(1)ParticipationAs
				early as practicable during the environmental review, but no later than during
				scoping for a project requiring the preparation of an environmental impact
				statement, the lead agency shall provide an opportunity for involvement by
				cooperating agencies in determining the range of alternatives to be considered
				for a project.
									(2)Range of
				alternativesFollowing participation under paragraph (1), the
				lead agency shall determine the range of alternatives for consideration in any
				document which the lead agency is responsible for preparing for the project,
				subject to the following limitations:
										(A)No evaluation of
				certain alternativesNo Federal agency shall evaluate any
				alternative that was identified but not carried forward for detailed evaluation
				in an environmental document or evaluated and not selected in any environmental
				document prepared under NEPA for the same project.
										(B)Only feasible
				alternatives evaluatedWhere a project is being constructed,
				managed, funded, or undertaken by a project sponsor that is not a Federal
				agency, Federal agencies shall only be required to evaluate alternatives that
				the project sponsor could feasibly undertake, consistent with the purpose of
				and the need for the project, including alternatives that can be undertaken by
				the project sponsor and that are technically and economically feasible.
										(3)Methodologies
										(A)In
				generalThe lead agency shall
				determine, in collaboration with cooperating agencies at appropriate times
				during the environmental review, the methodologies to be used and the level of
				detail required in the analysis of each alternative for a project. The lead
				agency shall include in the environmental document a description of the
				methodologies used and how the methodologies were selected.
										(B)No evaluation of
				inappropriate alternativesWhen a lead agency determines that an
				alternative does not meet the purpose and need for a project, that alternative
				is not required to be evaluated in detail in an environmental document.
										(4)Preferred
				alternativeAt the discretion of the lead agency, the preferred
				alternative for a project, after being identified, may be developed to a higher
				level of detail than other alternatives in order to facilitate the development
				of mitigation measures or concurrent compliance with other applicable laws if
				the lead agency determines that the development of such higher level of detail
				will not prevent the lead agency from making an impartial decision as to
				whether to accept another alternative which is being considered in the
				environmental review.
									(5)Employment
				analysisThe evaluation of each alternative in an environmental
				impact statement or an environmental assessment shall identify the potential
				effects of the alternative on employment, including potential short-term and
				long-term employment increases and reductions and shifts in employment.
									(h)Coordination and
				scheduling
									(1)Coordination
				plan
										(A)In
				generalThe lead agency shall establish and implement a plan for
				coordinating public and agency participation in and comment on the
				environmental review for a project or category of projects to facilitate the
				expeditious resolution of the environmental review.
										(B)Schedule
											(i)In
				generalThe lead agency shall establish as part of the
				coordination plan for a project, after consultation with each participating
				agency and, where applicable, the project sponsor, a schedule for completion of
				the environmental review. The schedule shall include deadlines, consistent with
				subsection (i), for decisions under any other Federal laws (including the
				issuance or denial of a permit or license) relating to the project that is
				covered by the schedule.
											(ii)Factors for
				considerationIn establishing the schedule, the lead agency shall
				consider factors such as—
												(I)the
				responsibilities of participating agencies under applicable laws;
												(II)resources
				available to the participating agencies;
												(III)overall size and
				complexity of the project;
												(IV)overall schedule
				for and cost of the project;
												(V)the sensitivity of
				the natural and historic resources that could be affected by the project;
				and
												(VI)the extent to
				which similar projects in geographic proximity were recently subject to
				environmental review or similar State procedures.
												(iii)Compliance
				with the schedule
												(I)All participating
				agencies shall comply with the time periods established in the schedule or with
				any modified time periods, where the lead agency modifies the schedule pursuant
				to subparagraph (D).
												(II)The lead agency
				shall disregard and shall not respond to or include in any document prepared
				under NEPA, any comment or information submitted or any finding made by a
				participating agency that is outside of the time period established in the
				schedule or modification pursuant to subparagraph (D) for that agency’s
				comment, submission or finding.
												(III)If a
				participating agency fails to object in writing to a lead agency decision,
				finding or request for concurrence within the time period established under law
				or by the lead agency, the agency shall be deemed to have concurred in the
				decision, finding or request.
												(C)Consistency with
				other time periodsA schedule under subparagraph (B) shall be
				consistent with any other relevant time periods established under Federal
				law.
										(D)ModificationThe
				lead agency may—
											(i)lengthen a
				schedule established under subparagraph (B) for good cause; and
											(ii)shorten a
				schedule only with the concurrence of the cooperating agencies.
											(E)DisseminationA
				copy of a schedule under subparagraph (B), and of any modifications to the
				schedule, shall be—
											(i)provided within 15
				days of completion or modification of such schedule to all participating
				agencies and to the project sponsor; and
											(ii)made available to
				the public.
											(F)Roles and
				responsibility of lead agencyWith respect to the environmental
				review for any project, the lead agency shall have authority and responsibility
				to take such actions as are necessary and proper, within the authority of the
				lead agency, to facilitate the expeditious resolution of the environmental
				review for the project.
										(i)DeadlinesThe
				following deadlines shall apply to any project subject to review under NEPA and
				any decision under any Federal law relating to such project (including the
				issuance or denial of a permit or license or any required finding):
									(1)Environmental
				review deadlinesThe lead agency shall complete the environmental
				review within the following deadlines:
										(A)Environmental
				impact statement projectsFor projects requiring preparation of
				an environmental impact statement—
											(i)the lead agency
				shall issue an environmental impact statement within 2 years after the earlier
				of the date the lead agency receives the project initiation request or a Notice
				of Intent to Prepare an Environmental Impact Statement is published in the
				Federal Register; and
											(ii)in circumstances
				where the lead agency has prepared an environmental assessment and determined
				that an environmental impact statement will be required, the lead agency shall
				issue the environmental impact statement within 2 years after the date of
				publication of the Notice of Intent to Prepare an Environmental Impact
				Statement in the Federal Register.
											(B)Environmental
				assessment projectsFor projects requiring preparation of an
				environmental assessment, the lead agency shall issue a finding of no
				significant impact or publish a Notice of Intent to Prepare an Environmental
				Impact Statement in the Federal Register within 1 year after the earlier of the
				date the lead agency receives the project initiation request, makes a decision
				to prepare an environmental assessment, or sends out participating agency
				invitations.
										(2)Extensions
										(A)RequirementsThe
				environmental review deadlines may be extended only if—
											(i)a
				different deadline is established by agreement of the lead agency, the project
				sponsor, and all participating agencies; or
											(ii)the deadline is
				extended by the lead agency for good cause.
											(B)LimitationThe
				environmental review shall not be extended by more than 1 year for a project
				requiring preparation of an environmental impact statement or by more than 180
				days for a project requiring preparation of an environmental assessment.
										(3)Environmental
				review comments
										(A)Comments on
				draft environmental impact statementFor comments by agencies and
				the public on a draft environmental impact statement, the lead agency shall
				establish a comment period of not more than 60 days after publication in the
				Federal Register of notice of the date of public availability of such document,
				unless—
											(i)a
				different deadline is established by agreement of the lead agency, the project
				sponsor, and all participating agencies; or
											(ii)the deadline is
				extended by the lead agency for good cause.
											(B)Other
				commentsFor all other comment periods for agency or public
				comments in the environmental review process, the lead agency shall establish a
				comment period of no more than 30 days from availability of the materials on
				which comment is requested, unless—
											(i)a
				different deadline is established by agreement of the lead agency, the project
				sponsor, and all participating agencies; or
											(ii)the deadline is
				extended by the lead agency for good cause.
											(4)Deadlines for
				decisions under other lawsNotwithstanding any other provision of
				law, in any case in which a decision under any other Federal law relating to
				the undertaking of a project being reviewed under NEPA (including the issuance
				or denial of a permit or license) is required to be made, the following
				deadlines shall apply:
										(A)Decisions prior
				to record of decision or finding of no significant impactIf a
				Federal agency is required to approve, or otherwise to act upon, a permit,
				license, or other similar application for approval related to a project prior
				to the record of decision or finding of no significant impact, such Federal
				agency shall approve or otherwise act not later than the end of a 90 day period
				beginning—
											(i)after all other
				relevant agency review related to the project is complete; and
											(ii)after the lead
				agency publishes a notice of the availability of the final environmental impact
				statement or issuance of other final environmental documents, or no later than
				such other date that is otherwise required by law, whichever event occurs
				first.
											(B)Other
				decisionsWith regard to any
				approval or other action related to a project by a Federal agency that is not
				subject to subparagraph (A), each Federal agency shall approve or otherwise act
				not later than the end of a period of 180 days beginning—
											(i)after all other relevant agency review
				related to the project is complete; and
											(ii)after the lead
				agency issues the record of decision or finding of no significant impact,
				unless a different deadline is established by agreement of the Federal agency,
				lead agency, and the project sponsor, where applicable, or the deadline is
				extended by the Federal agency for good cause, provided that such extension
				shall not extend beyond a period that is 1 year after the lead agency issues
				the record of decision or finding of no significant impact.
											(C)Failure to
				actIn the event that any
				Federal agency fails to approve, or otherwise to act upon, a permit, license,
				or other similar application for approval related to a project within the
				applicable deadline described in subparagraph (A) or (B), the permit, license,
				or other similar application shall be deemed approved by such agency and the
				agency shall take action in accordance with such approval within 30 days of the
				applicable deadline described in subparagraph (A) or (B).
										(D)Final agency
				actionAny approval under subparagraph (C) is deemed to be final
				agency action, and may not be reversed by any agency. In any action under
				chapter 7 seeking review of such a final agency action, the court may not set
				aside such agency action by reason of that agency action having occurred under
				this paragraph.
										(j)Issue
				identification and resolution
									(1)CooperationThe
				lead agency and the participating agencies shall work cooperatively in
				accordance with this section to identify and resolve issues that could delay
				completion of the environmental review or could result in denial of any
				approvals required for the project under applicable laws.
									(2)Lead agency
				responsibilitiesThe lead agency shall make information available
				to the participating agencies as early as practicable in the environmental
				review regarding the environmental, historic, and socioeconomic resources
				located within the project area and the general locations of the alternatives
				under consideration. Such information may be based on existing data sources,
				including geographic information systems mapping.
									(3)Participating
				agency responsibilitiesBased on information received from the
				lead agency, participating agencies shall identify, as early as practicable,
				any issues of concern regarding the project’s potential environmental,
				historic, or socioeconomic impacts. In this paragraph, issues of concern
				include any issues that could substantially delay or prevent an agency from
				granting a permit or other approval that is needed for the project.
									(4)Issue
				resolution
										(A)Meeting of
				participating agenciesAt any time upon request of a project
				sponsor, the lead agency shall promptly convene a meeting with the relevant
				participating agencies and the project sponsor, to resolve issues that could
				delay completion of the environmental review or could result in denial of any
				approvals required for the project under applicable laws.
										(B)Notice that
				resolution cannot be achievedIf a resolution cannot be achieved
				within 30 days following such a meeting and a determination by the lead agency
				that all information necessary to resolve the issue has been obtained, the lead
				agency shall notify the heads of all participating agencies, the project
				sponsor, and the Council on Environmental Quality for further proceedings in
				accordance with section 204 of NEPA, and shall publish such notification in the
				Federal Register.
										(k)Report to
				congressThe head of each Federal agency shall report annually to
				Congress—
									(1)the projects for
				which the agency initiated preparation of an environmental impact statement or
				environmental assessment;
									(2)the projects for
				which the agency issued a record of decision or finding of no significant
				impact and the length of time it took the agency to complete the environmental
				review for each such project;
									(3)the filing of any
				lawsuits against the agency seeking judicial review of a permit, license, or
				approval issued by the agency for an action subject to NEPA, including the date
				the complaint was filed, the court in which the complaint was filed, and a
				summary of the claims for which judicial review was sought; and
									(4)the resolution of
				any lawsuits against the agency that sought judicial review of a permit,
				license, or approval issued by the agency for an action subject to NEPA.
									(l)Limitations on
				claims
									(1)In
				generalNotwithstanding any other provision of law, a claim
				arising under Federal law seeking judicial review of a permit, license, or
				approval issued by a Federal agency for an action subject to NEPA shall be
				barred unless—
										(A)in the case of a claim pertaining to a
				project for which an environmental review was conducted and an opportunity for
				comment was provided, the claim is filed by a party that submitted a comment
				during the environmental review on the issue on which the party seeks judicial
				review, and such comment was sufficiently detailed to put the lead agency on
				notice of the issue upon which the party seeks judicial review; and
										(B)filed within 180
				days after publication of a notice in the Federal Register announcing that the
				permit, license, or approval is final pursuant to the law under which the
				agency action is taken, unless a shorter time is specified in the Federal law
				pursuant to which judicial review is allowed.
										(2)New
				informationThe preparation of a supplemental environmental
				impact statement, when required, is deemed a separate final agency action and
				the deadline for filing a claim for judicial review of such action shall be 180
				days after the date of publication of a notice in the Federal Register
				announcing the record of decision for such action. Any claim challenging agency
				action on the basis of information in a supplemental environmental impact
				statement shall be limited to challenges on the basis of that
				information.
									(3)Rule of
				constructionNothing in this subsection shall be construed to
				create a right to judicial review or place any limit on filing a claim that a
				person has violated the terms of a permit, license, or approval.
									(m)Categories of
				projectsThe authorities granted under this subchapter may be
				exercised for an individual project or a category of projects.
								(n)Effective
				dateThe requirements of this subchapter shall apply only to
				environmental reviews and environmental decisionmaking processes initiated
				after the date of enactment of this subchapter.
								(o)ApplicabilityExcept
				as provided in subsection (p), this subchapter applies, according to the
				provisions thereof, to all projects for which a Federal agency is required to
				undertake an environmental review or make a decision under an environmental law
				for a project for which a Federal agency is undertaking an environmental
				review.
								(p)Savings
				clauseNothing in this section shall be construed to supersede,
				amend, or modify sections 134, 135, 139, 325, 326, and 327 of title 23, United
				States Code, sections
				5303
				and 5304 of title 49, United States
				Code, or subtitle C of title I of division A of the Moving Ahead for Progress
				in the 21st Century Act and the amendments made by such subtitle
				(Public Law
				112–141).
								.
				(b)Technical
			 amendmentThe table of
			 sections for
			 chapter
			 5 of title 5, United States Code, is amended by inserting after
			 the item relating to subchapter II the following:
					
						
							SUBCHAPTER IIA—INTERAGENCY COORDINATION
				REGARDING PERMITTING
							560. Coordination of agency administrative operations for
				efficient
				decisionmaking.
						
						.
				(c)Regulations
					(1)Council on
			 environmental qualityNot
			 later than 180 days after the date of enactment of this title, the Council on
			 Environmental Quality shall amend the regulations contained in part 1500 of
			 title 40, Code of Federal Regulations, to implement the provisions of this
			 title and the amendments made by this title, and shall by rule designate States
			 with laws and procedures that satisfy the criteria under
			 section
			 560(d)(2)(A) of title 5, United States Code.
					(2)Federal
			 agenciesNot later than 120
			 days after the date that the Council on Environmental Quality amends the
			 regulations contained in part 1500 of title 40, Code of Federal Regulations, to
			 implement the provisions of this title and the amendments made by this title,
			 each Federal agency with regulations implementing the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall amend
			 such regulations to implement the provisions of this subchapter.
					VISecurities and
			 Exchange Commission Regulatory Accountability
			601.Short
			 titleThis title may be cited
			 as the SEC Regulatory Accountability
			 Act.
			602.Consideration
			 by the Securities and Exchange Commission of the costs and benefits of its
			 regulations and certain other agency actionsSection 23 of the Securities Exchange Act of
			 1934 (15 U.S.C.
			 78w) is amended by adding at the end the following:
				
					(e)Consideration of
				costs and benefits
						(1)In
				generalBefore issuing a
				regulation under the securities laws, as defined in section 3(a), the
				Commission shall—
							(A)clearly identify the nature and source of
				the problem that the proposed regulation is designed to address, as well as
				assess the significance of that problem, to enable assessment of whether any
				new regulation is warranted;
							(B)utilize the Chief Economist to assess the
				costs and benefits, both qualitative and quantitative, of the intended
				regulation and propose or adopt a regulation only on a reasoned determination
				that the benefits of the intended regulation justify the costs of the
				regulation;
							(C)identify and assess available alternatives
				to the regulation that were considered, including modification of an existing
				regulation, together with an explanation of why the regulation meets the
				regulatory objectives more effectively than the alternatives; and
							(D)ensure that any regulation is accessible,
				consistent, written in plain language, and easy to understand and shall
				measure, and seek to improve, the actual results of regulatory
				requirements.
							(2)Considerations
				and actions
							(A)Required
				actionsIn deciding whether and how to regulate, the Commission
				shall assess the costs and benefits of available regulatory alternatives,
				including the alternative of not regulating, and choose the approach that
				maximizes net benefits. Specifically, the Commission shall—
								(i)consistent with
				the requirements of section 3(f) (15 U.S.C. 78c(f)), section 2(b) of
				the Securities Act of 1933 (15 U.S.C. 77b(b)), section 202(c) of
				the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(c)), and section
				2(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(c)), consider
				whether the rulemaking will promote efficiency, competition, and capital
				formation;
								(ii)evaluate whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including State and local
				governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations; and
								(iii)evaluate whether
				the regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations.
								(B)Additional
				considerationsIn addition,
				in making a reasoned determination of the costs and benefits of a potential
				regulation, the Commission shall, to the extent that each is relevant to the
				particular proposed regulation, take into consideration the impact of the
				regulation on—
								(i)investor
				choice;
								(ii)market liquidity
				in the securities markets; and
								(iii)small
				businesses
								(3)Explanation and
				commentsThe Commission shall
				explain in its final rule the nature of comments that it received, including
				those from the industry or consumer groups concerning the potential costs or
				benefits of the proposed rule or proposed rule change, and shall provide a
				response to those comments in its final rule, including an explanation of any
				changes that were made in response to those comments and the reasons that the
				Commission did not incorporate those industry group concerns related to the
				potential costs or benefits in the final rule.
						(4)Review of
				Existing RegulationsNot
				later than 1 year after the date of enactment of the SEC Regulatory
				Accountability Act, and every 5 years thereafter, the Commission shall review
				its regulations to determine whether any such regulations are outmoded,
				ineffective, insufficient, or excessively burdensome, and shall modify,
				streamline, expand, or repeal them in accordance with such review. In reviewing
				any regulation (including, notwithstanding paragraph (6), a regulation issued
				in accordance with formal rulemaking provisions) that subjects issuers with a
				public float of $250,000,000 or less to the attestation and reporting
				requirements of section 404(b) of the Sarbanes-Oxley Act of 2002
				(15 U.S.C.
				7262(b)), the Commission shall specifically take into account
				the large burden of such regulation when compared to the benefit of such
				regulation.
						(5)Post-adoption
				impact assessment
							(A)In
				generalWhenever the Commission adopts or amends a regulation
				designated as a major rule within the meaning of
				section
				804(2) of title 5, United States Code, it shall state, in its
				adopting release, the following:
								(i)The purposes and intended consequences of
				the regulation.
								(ii)Appropriate post-implementation
				quantitative and qualitative metrics to measure the economic impact of the
				regulation and to measure the extent to which the regulation has accomplished
				the stated purposes.
								(iii)The assessment plan that will be used,
				consistent with the requirements of subparagraph (B) and under the supervision
				of the Chief Economist of the Commission, to assess whether the regulation has
				achieved the stated purposes.
								(iv)Any unintended or
				negative consequences that the Commission foresees may result from the
				regulation.
								(B)Requirements of
				assessment plan and report
								(i)Requirements of
				planThe assessment plan
				required under this paragraph shall consider the costs, benefits, and intended
				and unintended consequences of the regulation. The plan shall specify the data
				to be collected, the methods for collection and analysis of the data and a date
				for completion of the assessment.
								(ii)Submission and
				publication of reportThe
				Chief Economist shall submit the completed assessment report to the Commission
				no later than 2 years after the publication of the adopting release, unless the
				Commission, at the request of the Chief Economist, has published at least 90
				days before such date a notice in the Federal Register extending the date and
				providing specific reasons why an extension is necessary. Within 7 days after
				submission to the Commission of the final assessment report, it shall be
				published in the Federal Register for notice and comment. Any material
				modification of the plan, as necessary to assess unforeseen aspects or
				consequences of the regulation, shall be promptly published in the Federal
				Register for notice and comment.
								(iii)Data
				collection not subject to notice and comment requirementsIf the
				Commission has published its assessment plan for notice and comment, specifying
				the data to be collected and method of collection, at least 30 days prior to
				adoption of a final regulation or amendment, such collection of data shall not
				be subject to the notice and comment requirements in
				section
				3506(c) of title 44, United States Code (commonly referred to
				as the Paperwork Reduction Act). Any material modifications of the plan that
				require collection of data not previously published for notice and comment
				shall also be exempt from such requirements if the Commission has published
				notice for comment in the Federal Register of the additional data to be
				collected, at least 30 days prior to initiation of data collection.
								(iv)Final
				actionNot later than 180
				days after publication of the assessment report in the Federal Register, the
				Commission shall issue for notice and comment a proposal to amend or rescind
				the regulation, or publish a notice that the Commission has determined that no
				action will be taken on the regulation. Such a notice will be deemed a final
				agency action.
								(6)Covered
				regulations and other agency actionsSolely as used in this subsection, the term
				regulation—
							(A)means an agency
				statement of general applicability and future effect that is designed to
				implement, interpret, or prescribe law or policy or to describe the procedure
				or practice requirements of an agency, including rules, orders of general
				applicability, interpretive releases, and other statements of general
				applicability that the agency intends to have the force and effect of law;
				and
							(B)does not
				include—
								(i)a
				regulation issued in accordance with the formal rulemaking provisions of
				section 556 or
				557 of
				title 5, United States Code;
								(ii)a
				regulation that is limited to agency organization, management, or personnel
				matters;
								(iii)a regulation
				promulgated pursuant to statutory authority that expressly prohibits compliance
				with this provision; and
								(iv)a
				regulation that is certified by the agency to be an emergency action, if such
				certification is published in the Federal
				Register.
								.
			603.Sense of
			 Congress relating to other regulatory entitiesIt is the sense of the Congress that other
			 regulatory entities, including the Public Company Accounting Oversight Board,
			 the Municipal Securities Rulemaking Board, and any national securities
			 association registered under section 15A of the Securities Exchange Act of 1934
			 (15 U.S.C.
			 78o–3) should also follow the requirements of section 23(e) of
			 such Act, as added by this title.
			604.Interpretive
			 guidance null and voidNotwithstanding any other provision of law,
			 no interpretive guidance issued by the Securities and Exchange Commission on or
			 after the effective date of this Act relating to Commission Guidance
			 Regarding Disclosure Related to Climate Change, affecting parts 211,
			 231, and 249 of title 17, Code of Federal Regulations (as described in
			 Commission Release Nos. 33–9106; 34–61469; FR–82), or any successor thereto,
			 may take effect, and such guidance shall have no force or effect with respect
			 to any person on or after February 2, 2010.
			605.Other SEC
			 action prohibited
				(a)Further guidance
			 related to climate changeThe
			 Commission may not issue any interpretive guidance with respect to disclosures
			 related to climate change on or after the effective date of this Act.
				(b)Voluntary
			 submissionsThe Commission may not issue any interpretive
			 guidance that would establish any requirements with respect to the content of
			 or format for any disclosures related to climate change voluntarily submitted
			 by any entity to the Commission on or after the effective date of this
			 Act.
				(c)Civil and
			 administrative actionsNo civil or administrative action or
			 proceeding pertaining to disclosures related to climate change may be initiated
			 by the Commission on or after the date of the enactment of this Act and any
			 such actions or proceedings pending on such date shall be terminated.
				(d)Rule of
			 constructionNothing in this
			 section shall be construed as to—
					(1)prohibit the
			 Commission from issuing interpretive guidance with respect to disclosures
			 related to non-anthropogenic or natural climate variability observed over
			 comparable time periods; or
					(2)terminate an administrative action or
			 proceeding pertaining to such disclosures.
					VIIConsideration by
			 Commodity Futures Trading Commission of Certain Costs and Benefits
			701.Consideration by the
			 Commodity Futures Trading Commission of the costs and benefits of its
			 regulations and ordersSection
			 15(a) of the Commodity Exchange Act (7 U.S.C. 19(a)) is amended by striking
			 paragraphs (1) and (2) and inserting the following:
				
					(1)In
				generalBefore promulgating a
				regulation under this Act or issuing an order (except as provided in paragraph
				(3)), the Commission, through the Office of the Chief Economist, shall assess
				the costs and benefits, both qualitative and quantitative, of the intended
				regulation and propose or adopt a regulation only on a reasoned determination
				that the benefits of the intended regulation justify the costs of the intended
				regulation (recognizing that some benefits and costs are difficult to
				quantify). It must measure, and seek to improve, the actual results of
				regulatory requirements.
					(2)ConsiderationsIn
				making a reasoned determination of the costs and the benefits, the Commission
				shall evaluate—
						(A)considerations of protection of market
				participants and the public;
						(B)considerations of
				the efficiency, competitiveness, and financial integrity of futures and swaps
				markets;
						(C)considerations of
				the impact on market liquidity in the futures and swaps markets;
						(D)considerations of
				price discovery;
						(E)considerations of
				sound risk management practices;
						(F)available
				alternatives to direct regulation;
						(G)the degree and
				nature of the risks posed by various activities within the scope of its
				jurisdiction;
						(H)whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including small communities
				and governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations;
						(I)whether the
				regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations;
						(J)whether, in
				choosing among alternative regulatory approaches, those approaches maximize net
				benefits (including potential economic, environmental, and other benefits,
				distributive impacts, and equity); and
						(K)other public
				interest
				considerations.
						.
			VIIIEnsuring High
			 Standards for Agency Use of Scientific Information
			801.Requirement for
			 final guidelines
				(a)In
			 generalNot later than
			 January 1, 2013, each Federal agency shall have in effect guidelines for
			 ensuring and maximizing the quality, objectivity, utility, and integrity of
			 scientific information relied upon by such agency.
				(b)Content of
			 guidelinesThe guidelines described in subsection (a), with
			 respect to a Federal agency, shall ensure that—
					(1)when scientific
			 information is considered by the agency in policy decisions—
						(A)the information is
			 subject to well-established scientific processes, including peer review where
			 appropriate;
						(B)the agency appropriately applies the
			 scientific information to the policy decision;
						(C)except for
			 information that is protected from disclosure by law or administrative
			 practice, the agency makes available to the public the scientific information
			 considered by the agency;
						(D)the agency gives greatest weight to
			 information that is based on experimental, empirical, quantifiable, and
			 reproducible data that is developed in accordance with well-established
			 scientific processes; and
						(E)with respect to any proposed rule issued by
			 the agency, such agency follows procedures that include, to the extent feasible
			 and permitted by law, an opportunity for public comment on all relevant
			 scientific findings;
						(2)the agency has procedures in place to make
			 policy decisions only on the basis of the best reasonably obtainable
			 scientific, technical, economic, and other evidence and information concerning
			 the need for, consequences of, and alternatives to the decision; and
					(3)the agency has in place procedures to
			 identify and address instances in which the integrity of scientific information
			 considered by the agency may have been compromised, including instances in
			 which such information may have been the product of a scientific process that
			 was compromised.
					(c)Approval needed
			 for policy decisions to take effectNo policy decision issued after January 1,
			 2013, by an agency subject to this section may take effect prior to such date
			 that the agency has in effect guidelines under subsection (a) that have been
			 approved by the Director of the Office of Science and Technology Policy.
				(d)Policy decisions
			 not in complianceA policy
			 decision of an agency that does not comply with guidelines approved under
			 subsection (c) shall be deemed to be arbitrary, capricious, an abuse of
			 discretion, and otherwise not in accordance with law.
				(e)DefinitionsFor purposes of this section:
					(1)AgencyThe term agency has the
			 meaning given such term in
			 section
			 551(1) of title 5, United States Code.
					(2)Policy
			 decisionThe term
			 policy decision means, with respect to an agency, an agency
			 action as defined in section 551(13) of title 5, United
			 States Code, (other than an adjudication, as defined in section 551(7) of such
			 title), and includes—
						(A)the listing,
			 labeling, or other identification of a substance, product, or activity as
			 hazardous or creating risk to human health, safety, or the environment;
			 and
						(B)agency guidance.
						(3)Agency
			 guidanceThe term agency guidance means an agency
			 statement of general applicability and future effect, other than a regulatory
			 action, that sets forth a policy on a statutory, regulatory, or technical issue
			 or on an interpretation of a statutory or regulatory issue.
					IXTracking the Cost
			 to Taxpayers of Federal Litigation
			901.Short
			 titleThis title may be cited
			 as the Tracking the Cost to Taxpayers
			 of Federal Litigation Act.
			902.Modification of
			 equal access to justice provisions
				(a)Agency
			 proceedingsSection 504 of title
			 5, United States Code, is amended—
					(1)in subsection
			 (c)(1), by striking , United States Code; and
					(2)by striking
			 subsections (e) and (f) and inserting the following:
						
							(e)(1)The Chairman of the Administrative
				Conference of the United States, after consultation with the Chief Counsel for
				Advocacy of the Small Business Administration, shall report annually to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this section. The report shall describe the number,
				nature, and amount of the awards, the claims involved in the controversy, and
				any other relevant information that may aid the Congress in evaluating the
				scope and impact of such awards. Each agency shall provide the Chairman in a
				timely manner all information necessary for the Chairman to comply with the
				requirements of this subsection. The report shall be made available to the
				public online.
								(2)(A)The report required by paragraph (1) shall
				account for all payments of fees and other expenses awarded under this section
				that are made pursuant to a settlement agreement, regardless of whether the
				settlement agreement is sealed or otherwise subject to nondisclosure
				provisions, except that any version of the report made available to the public
				may not reveal any information the disclosure of which is contrary to the
				national security of the United States.
									(B)The disclosure of fees and other
				expenses required under subparagraph (A) does not affect any other information
				that is subject to nondisclosure provisions in the settlement agreement.
									(f)The Chairman of
				the Administrative Conference shall create and maintain online a searchable
				database containing the following information with respect to each award of
				fees and other expenses under this section:
								(1)The name of each
				party to whom the award was made.
								(2)The name of each
				counsel of record representing each party to whom the award was made.
								(3)The agency to
				which the application for the award was made.
								(4)The name of each
				counsel of record representing the agency to which the application for the
				award was made.
								(5)The name of each administrative law judge,
				and the name of any other agency employee serving in an adjudicative role, in
				the adversary adjudication that is the subject of the application for the
				award.
								(6)The amount of the
				award.
								(7)The names and
				hourly rates of each expert witness for whose services the award was made under
				the application.
								(8)The basis for the
				finding that the position of the agency concerned was not substantially
				justified.
								(g)The online
				searchable database described in subsection (f) may not reveal any information
				the disclosure of which is prohibited by law or court order, or the disclosure
				of which is contrary to the national security of the United
				States.
							.
					(b)Court
			 casesSection 2412(d) of title 28, United
			 States Code, is amended by adding at the end the following:
					
						(5)(A)The Chairman of the
				Administrative Conference of the United States shall report annually to the
				Congress on the amount of fees and other expenses awarded during the preceding
				fiscal year pursuant to this subsection. The report shall describe the number,
				nature, and amount of the awards, the claims involved in each controversy, and
				any other relevant information which may aid the Congress in evaluating the
				scope and impact of such awards. Each agency shall provide the Chairman with
				such information as is necessary for the Chairman to comply with the
				requirements of this paragraph. The report shall be made available to the
				public online.
							(B)(i)The report required by subparagraph (A)
				shall account for all payments of fees and other expenses awarded under this
				subsection that are made pursuant to a settlement agreement, regardless of
				whether the settlement agreement is sealed or otherwise subject to
				nondisclosure provisions, except that any version of the report made available
				to the public may not reveal any information the disclosure of which is
				contrary to the national security of the United States.
								(ii)The disclosure of fees and other
				expenses required under clause (i) does not affect any other information that
				is subject to nondisclosure provisions in the settlement agreement.
								(C)The Chairman of the Administrative
				Conference shall include and clearly identify in the annual report under
				subparagraph (A), for each case in which an award of fees and other expenses is
				included in the report—
								(i)any amounts paid from
				section
				1304 of title 31 for a judgment in the case;
								(ii)the amount of the award of fees and
				other expenses; and
								(iii)the statute under which the
				plaintiff filed suit.
								(6)The Chairman of the Administrative
				Conference shall create and maintain online a searchable database containing
				the following information with respect to each award of fees and other expenses
				under this subsection:
							(A)The name of each party to whom the
				award was made.
							(B)The name of each counsel of record
				representing each party to whom the award was made.
							(C)The agency involved in the
				case.
							(D)The name of each counsel of record
				representing the agency involved in the case.
							(E)The name of each judge in the case,
				and the court in which the case was heard.
							(F)The amount of the award.
							(G)The names and hourly rates of each
				expert witness for whose services the award was made.
							(H)The basis for the finding that the
				position of the agency concerned was not substantially justified.
							(7)The online searchable database
				described in paragraph (6) may not reveal any information the disclosure of
				which is prohibited by law or court order, or the disclosure of which is
				contrary to the national security of the United States.
						(8)The Attorney General of the United
				States shall provide to the Chairman of the Administrative Conference of the
				United States in a timely manner all information necessary for the Chairman to
				carry out the Chairman’s responsibilities under this
				subsection.
						.
				(c)Clerical
			 amendmentSection 2412(e) of title 28, United
			 States Code, is amended by striking of
			 section
			 2412 of title 28, United States Code, and inserting
			 of this section.
				
	
		
			Passed the House of
			 Representatives July 26, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		July 31, 2012
		Read the second time and placed on the
		  calendar
	
